Office of Chief Counsel
Internal Revenue Service

memorandum
Number: 20032601F
Release Date: 6/27/2003
CC:LM:F:MAN:POSTU-162762-02
date:
to:

May 13, 2003
Gerald T. Hicks, Team Manager
Natural Resources & Construction (Group 1495)
Joseph A. Roussos
Field Specialists (Territory 1840 and Team 1846)
A. Lee Keenan
Research Credit Technical Advisor

from:

Area Counsel, LMSB Area 1 (Financial Services)

subject:

I.R.C. § 6694 Penalty
U.I.L. Nos. 6694.01-00 and 6694.02-00
This memorandum responds to your request for assistance
dated December 28, 2002. The national office has reviewed and
concurred with the advice rendered herein. This memorandum
should not be cited as precedent.
LEGEND
Taxpayer
Preparer
Year 1
Year 2
Year 3
Year 4
Time Period 1
Date 1

=
=
=
=
=
=
=
=

CC:LM:F:MAN:POSTU-162762-02

page 2

INTRODUCTION
You have requested our advice on asserting a section1 6694
penalty against Preparer
for making an
impermissible election for a reduced credit under section
280C(c)(3)(“section 280C(c)(3) election”). This memorandum
discusses Preparer’s return preparation activities for Taxpayer.
FACTS
Preparer
specializes in advising
clients on issues related to the section 41 credit for increasing
research activities (“research credit”).

On its original tax returns for its Year 1, Year 2, Year 3
and Year 4 taxable years, the Taxpayer did not claim the research
credit. Subsequent to filing its returns for these taxable
years, the Taxpayer hired Preparer to review its activities,
books and records for the purpose of claiming research credits on
amended returns. During Time Period 1, Preparer provided the
Taxpayer with a research credit study. The study does not
caution the Taxpayer that it is only an example of how the Year
1, Year 2, Year 3 and Year 4 taxable years could have been
treated. On Date 1, the Taxpayer used this study to file claims
for refunds for its Year 1, Year 2, Year 3 and Year 4 taxable
years. The preparation of the study was supervised by a Preparer
partner
In the research credit study, Preparer outlined its
methodology for identifying the Taxpayer’s qualified research
expenses (“QREs”) and computed the Taxpayer’s research credit,
using the actual figures for research expenditures and other
items for each of the years in question. When computing the
research credit in the study, Preparer used a section 280C(c)(3)
election. The numbers from the Preparer study were mechanically
placed on the Forms 1120X filed with the Service. Preparer
rendered advice which is directly relevant to the determination
of the Taxpayer's entire claims for refund made on these Forms
1120X. Preparer did not sign the Taxpayer’s refund claims as a
preparer, and at this point, we do not know whether Preparer or
Taxpayer actually prepared the amended returns. As a result of
Preparer’s computation, the Taxpayer attempted to make a section

1

Unless otherwise noted, all section references are to the
Internal Revenue Code of 1986, as amended.

CC:LM:F:MAN:POSTU-162762-02

page 3

280C(c)(3) election on the refund claims it filed with the
Service.
The Taxpayer’s attempt to make a section 280C(c)(3) election
resulted in understatements of the Taxpayer’s income tax
liability for the Year 1, Year 2, Year 3 and Year 4 taxable
years. That is, the attempted section 280C(c)(3) election
resulted in the Taxpayer claiming refunds greater than the
refunds it could have claimed if it did not attempt to make the
election.
ISSUE
Should the Service consider asserting the section 6694
penalty against Preparer for advising the Taxpayer to make an
impermissible section 280C(c)(3) election on a refund claim?
CONCLUSION
Since Preparer is a “return preparer” who advised the
Taxpayer to take a frivolous position (i.e., to make a section
280C(c)(3) election, for the first time, on a refund claim
) that resulted in a tax
understatement, the Service should consider the asserting the
section 6694 penalty against Preparer.
APPLICABLE LAW
A.

Sections 41, 174 and 280C

Section 41 allows taxpayers a credit against tax for
increasing research activities. Generally, the credit is an
incremental credit equal to the sum of 20 percent of the excess
(if any) of the taxpayer's QREs for the taxable year over the
base amount, and 20 percent of the taxpayer's basic research
payments determined under section 41(e)(1)(A).2 Section 174(a)
provides that a taxpayer may treat research or experimental
expenditures that are paid or incurred during the taxable year in
connection with the taxpayer's trade or business as expenses not
chargeable to capital account.
Section 280C(c)(1) requires taxpayers to reduce the amount
of QREs otherwise allowable as a deduction under section 174 by
an amount equal to the research credit determined under section
41(a). However, section 280C(c)(3) allows a taxpayer to make an
election that will allow it to avoid the reduction of the section

2

Under section 41(c)(2), however, the minimum base amount
is 50 percent of the credit year QREs.

CC:LM:F:MAN:POSTU-162762-02

page 4

174 expenditures. Specifically, a proper section 280C(c)(3)
election enables a taxpayer to avoid the reduction of section 174
expenses by claiming a reduced research credit generally equal to
13 percent of the excess of a taxpayer's QREs for the taxable
year over the base amount. I.R.C. § 280C(c)(3)(B).
Section 280C(c)(3)(C) specifically provides that the section
280C(c)(3) election shall be made not later than the time for
filing the return of tax for such year (including extensions),
shall be made on such return, and shall be made in such manner as
the Secretary may prescribe. This rule is repeated in Treasury
Regulation § 1.280C-4(a), which states “[t]he election under
section 280C(c)(3) to have the provisions of section 280C(c)(1)
and (2) not apply shall be made by claiming the reduced credit
under section 41(a) determined by the method provided in section
280C(c)(3)(B) on an original return for the taxable year, filed
at any time on or before the due date (including extensions) for
filing the income tax return for such year.” (Emphasis added).
B.

Section 6694
i.

General Rules

Section 6694(a) and (b) impose penalties on income tax
return preparers for certain understatements of liability on a
return or claim for refund. An “income tax return preparer” is a
person who prepares, for compensation, any return of tax imposed
by subtitle A (income taxes) or any claim for refund of taxes
imposed by subtitle A. A person who does not physically prepare
an income tax return is considered a preparer if that person
furnishes a taxpayer sufficient information and advice so that
completion of the return or claim for refund is largely a
mechanical matter. Treas. Reg. § 301.7701-15(a)(1).
For purposes of section 6694, no more than one individual
associated with a firm (e.g., a partner or employee) may be
treated as a return preparer with respect to the same return or
claim for refund. Treas. Reg. § 1.6694-1(b)(1). Generally, the
individual with overall supervisory responsibility with respect
to the return or refund claim is treated as the preparer for
penalty purposes. Id. An employer or partnership of an
individual return preparer subject to an sections 6694(a) and/or
(b) penalty is also subject to penalty as a firm if:
(1)

one or more members of the principal management of
the firm or branch office participated in or knew of
the proscribed conduct;

(2)

the employer or partnership failed to provide
reasonable and appropriate review procedures; or

(3)

such review procedures were disregarded.

CC:LM:F:MAN:POSTU-162762-02

page 5

Treas. Reg. §§ 1.6694-2(a)(2) and 1.6694-3(a)(2).
ii.

Section 6694(a) Penalty

Section 6994(a) provides that a return preparer may be
liable for a penalty in the amount of $250 if:
(1)

any part of an understatement of liability with
respect to a return or claim for refund is due to a
position that did not have a realistic possibility of
being sustained on its merits;

(2)

the return preparer with respect to that return or
refund claim knew or reasonably should have known of
the unrealistic position; and

(3)

such position was not adequately disclosed in order
to avoid the accuracy-related penalty for
understatement of income tax or was frivolous.

The penalty will not be imposed, however, where there is
reasonable cause for the understatement and the preparer acted in
good faith. I.R.C. § 6694(a). The return preparer has the
burden of proving that
, there was reasonable cause for the position taken, and
that such position was maintained in good faith or that the
position was adequately disclosed. Treas. Reg. § 1.6694-2(e).
Under Treasury Regulation section 1.6694-2(c), adequate
disclosure is made in accordance with the rules for the
substantial understatement component of the accuracy-related
penalty provided in Treasury Regulation section 1.6662-4(f).
Disclosure is adequate under the regulations only if made on a
properly completed form (Form 8275, Disclosure Statement) or in
accordance with an annual revenue procedure (e.g., Rev. Proc.
94-36, 1994-1 C.B. 682 for Year 1993 returns).
A position is considered to satisfy the realistic
possibility standard if a reasonable and well-informed analysis
by a person knowledgeable in tax law would lead that person to
conclude that the position has approximately a one-in-three, or
greater, likelihood of being sustained on its merits. Treas.
Reg. § 1.6694-2(b)(1).
Adequate disclosure of an unrealistic return position is a
defense to the section 6694(a) penalty. However, adequate
disclosure is not a defense when the return position is
frivolous. Treas. Reg. § 1.6694-2(c)(1). A frivolous position
is one that is patently improper. Treas. Reg. § 1.6694-2(c)(2).
The test for frivolity is an objective one, which must be
evaluated in terms of the position’s legal underpinnings. McKee

CC:LM:F:MAN:POSTU-162762-02

page 6

v. United States, 781 F.2d 1043, 1047 (4th Cir. 1986)
.
If the preparer shows that an understatement was due to
reasonable cause and the preparer acted in good faith, the
preparer penalty for a position that does not satisfy the
realistic possibility standard will not be imposed. This is a
facts and circumstances determination made with reference to the
nature of the error, the frequency and materiality of the errors,
the preparer’s normal office practice, and reliance on another
preparer’s advice. Treas. Reg. § 1.6694-2(d).
iii.

Section 6694(b) Penalty

A $1,000 penalty may be imposed on a return preparer who:
(1)

willfully attempts to understate the tax liability of
another person on a return or in a claim for a
refund, or

(2)

recklessly or intentionally disregards rules and
regulations.

I.R.C. § 6694(b).3
Treasury Regulation § 1.6694-3(b) provides that a preparer
is considered to have willfully attempted to understate liability
if the preparer disregards, in an attempt wrongfully to reduce
the tax liability of the taxpayer, information furnished by the
taxpayer or other persons. Treasury Regulation § 1.6694-3(c)
provides that a preparer is considered to have recklessly or
intentionally disregarded a rule or regulation if the preparer
takes a position on the return or claim for refund that is
contrary to a rule or regulation and the preparer knows of, or is
reckless in not knowing of, the rule or regulation in question.
The Service bears the burden of proving that a return
preparer willfully attempted to understate the tax liability.
However, the return preparer bears the burden of proving that no
rule or regulation was recklessly or intentionally disregarded,
that any position contrary to a regulation represented a good
faith challenge to the validity of the regulation, and that
disclosure was adequately made. Treas. Reg. § 1.6694-3(h).
The terms “rules and regulations” are defined to include the
provisions of the Internal Revenue Code, temporary or final

3

With respect to any return or claim, the amount of the
penalty payable by any person by reason of Section 6694(b) shall
be reduced by the amount of the penalty paid by such person by
reason of Section 6694(a). I.R.C. § 6694(b).

CC:LM:F:MAN:POSTU-162762-02

page 7

Treasury Regulations issued under the Code, and revenue rulings
or notices (other than notices of proposed rulemaking) issued by
the Service and published in the Internal Revenue Bulletin.
Treas. Reg. § 1.6694-3(f).
Adequate disclosure of an understatement due to willful,
reckless, or intentional conduct is a defense to the section
6694(b) penalty. Treas. Reg. § 1.6694-3(c)(2).
Under Treasury
Regulation section 1.6694-3(e), adequate disclosure is made in
accordance with the rules for the substantial understatement
component of the accuracy-related penalty provided in Treasury
Regulation section 1.6662-4(f)(1), (3), (4) and (5). Disclosure
is adequate under the regulations only if made on a properly
completed form (Form 8275, Disclosure Statement). However,
adequate disclosure is not a defense to the Section 6694(b)
penalty if the return position is frivolous. A frivolous
position is one that is patently improper. Treas. Reg. § 1.66942(c)(2).
Treasury Regulation section 301.7701-15(a)(1) provides that
if a person furnishes a taxpayer or other preparer enough
information and advice to make completing the return or claim for
refund largely a mechanical or clerical matter, the person is
considered an income tax return preparer, even if he or she does
not actually place or review information on the return or claim
for refund.
Revenue Ruling 85-189, 1985-2 C.B. 341, applies Treasury
Regulation section 301.7701-15(a)(1) to a person, X, who created
a computer program that taxpayers purchased to prepare and print
a Form 1040 for tax year 1983. The computer program explained
the requirements for each entry on the return and then the
taxpayer entered figures. X designed the computer program so
that taxpayers could use it even if they were not familiar with
the provisions of the Code and regulations.
The revenue ruling explains that the determination of
whether X is considered the preparer of a tax return does not
depend on whether X or X's employees personally reviewed a
completed return or whether X or X's employees actually placed
any of the figures on the return. Rather, such a determination
depends on whether X has given substantive tax instructions in
the computer program. X is considered a preparer with respect to
returns because X's computer program provides more than mere
mechanical assistance. Substantive determinations are performed
by X's computer program concerning the application of section
48(q) of the Code to the factual information supplied by a
taxpayer.
The revenue ruling predates the realistic possibility
standard; at that time the section 6694(a) penalty was imposed
for a negligent or intentional disregard of the rules and

CC:LM:F:MAN:POSTU-162762-02

page 8

regulations, but it remains relevant for determining who is a
preparer under the present section 6694.
DISCUSSION
A.

Sections 6694(a) and 6694(b)

The facts of this case clearly warrant consideration of the
imposition of the section 6694(a) and 6694(b) penalty because:
•

Preparer’s research credit study formed the basis of
the Taxpayer’s Forms 1120X. Thus, Preparer is a return
preparer. Treas. Reg. § 301.7701-15(a)(1); see also
Rev. Rul. 85-189.

•

At the time Preparer produced its study, it was already
too late to file section 280C(c)(3) elections for the
years at issue. Yet the study provided to the Taxpayer
used figures for those years without any indication
they should not be used in a claim for refund.

•

Making a section 280C(c)(3) election on a refund claim,
if not properly elected on the timely filed return for
that taxable year, contravenes the plain language of
the code and regulations and is, therefore, frivolous
and demonstrates Preparer’s reckless disregard for the
income tax rules and regulations.

•

The untimeliness of the filing is evident on its face
to a person familiar with the law; nevertheless, it has
not been disclosed in accordance with the regulations
under sections 6662 and 6694. Moreover, since making a
section 280C(c)(3) election for the first time on a
refund claim is frivolous, there is no “adequate
disclosure” defense under sections 6694(a) or 6694(b).

•

The attempted section 280C(c)(3) election resulted in
understatements of income tax.

There is a reasonable cause defense to the section 6694(a)
penalty (not the section 6694(b) penalty). Preparer would bear
the burden of establishing reasonable cause. Given the expertise
and experience of Preparer
with
the research credit and the fact that Preparer used actual
figures for tax years for which the Taxpayer ultimately submitted
claims, we believe it would be extremely difficult for Preparer
to establish reasonable cause for failing to comply with a simple
procedural requirement that is readily apparent from the plain
language of the Code.
CASE DEVELOPMENT, HAZARDS AND OTHER CONSIDERATIONS

CC:LM:F:MAN:POSTU-162762-02

page 9

This writing may contain privileged information. Any
unauthorized disclosure of this writing may have an adverse
effect on privileges, such as the attorney client privilege. If
disclosure becomes necessary, please contact this office for our
views.
If you have any questions, please contact
or
at
.

at

ROLAND BARRAL
Area Counsel
(Financial Services)

By:
PETER J. GRAZIANO
Associate Area Counsel (Industry
Programs)

